AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of I



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                v.                                                  (For Offenses Committed On or After November I, 1987)


                      Alex Burgos-Henriquez                                         Case Number: 2: 19-mj-9922

                                                                                    Emily Crowley Bahr
                                                                                    Defendant's Attorney


REGISTRATION NO. 41460380
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ~~~-"-~~~~~~~~~~~~~~~~~~~~~~~~


 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1
D The defendant has been found not guilty on count(s)                     ~~~~~~~~~~~~~~~~~~~




D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              D TIME SERVED                                     _ _Lv_._O_._ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic. circumstances.

                                                                         Monday, July 8, 2019
                                                                         Date of Imposition of Sentence


          ~~~~~·.,-·-=t~~~~~~=:__
                                                                                       BLE RUTH B     EZ MONTENEGRO
                                                                                      STATES MAGISTRATE JUDGE

                                                         JUL 0 8 2019
Clerk's Office Copy                            CLERK US DISTRICl COURT
                                                                                                                                2: 19-mj-9922
                                            SOUTHEHN DI ·ri:-11cr OF- CALlf-ORNIA
                                            f3Y                           DEPUTY
